Taylor, J.
— This case coming on for consideration upon a motion on behalf of the appellee to vacate a supersedeas granted by the Circuit Judge, and it appearing from the transcript of record brought here on appeal that no *611supersedeas bond was executed, approved and filed within thirty days after the decree appealed from was rendered and recorded, and there being no order of supersedeas in the cause granted by this court or any Justice thereof, the Circuit Judge, under these circumstances, had no power to supersede the decree, and there is, therefore,. no supersedeas to be vacated in the case. Mitchell v. Mason, 75 Fla. 679, 57 So. Rep. 604.
In consequence of which the appellee’s said motion to vacate is hereby denied. The counter motion of the appellant for an order here of supersedeas in said cause is, under the circumstances revealed by the record, hereby also denied.
All concur.